



SECOND AMENDMENT TO
EMPLOYMENT AGREEMENT


This SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
as of the 29th day of May, 2019, by and between WYNN RESORTS, LIMITED
(“Employer”) and CRAIG BILLINGS (“Employee”). Capitalized terms that are not
defined herein shall have the meanings ascribed to them in the Agreement (as
defined below).


RECITALS


WHEREAS, Employer and Employee have entered into that certain Employment
Agreement, effective as of March 1, 2017, as amended on April 17, 2018 (the
“Agreement”); and


WHEREAS, Employee is willing and Employer desires to modify certain terms and
conditions to the Agreement as more fully set forth herein;
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in the
Agreement, the parties hereto agree as follows:


1.Amendments.
  
a.    Employer and Employee hereby agree to amend Section 1(c)(vii) of the
Agreement in its entirety to read as follows:


(vii)
Employee’s willful neglect, refusal, or knowing failure to discharge Employee’s
duties (other than due to physical or mental illness) commensurate with
Employee’s title and function, or Employee’s failure to comply with a lawful
direction of Employer or its board of directors;



b.    Employer and Employee hereby agree to amend Section 3 of the Agreement in
its entirety to read as follows:


3.    DUTIES OF EMPLOYEE. Employee shall perform such duties assigned to
Employee by Employer as are generally associated with the duties of President
and Chief Financial Officer for Employer or such similar duties as may be
assigned to Employee by Employer as Employer may determine. Employee’s duties
shall include: (i) the efficient and continuous operation of Employer and its
Affiliates; (ii) the preparation of relevant budgets and allocation of relevant
funds; (iii) the selection and delegation of duties and responsibilities of
subordinates; (iv) the direction, review and oversight of all programs under
Employee’s supervision; (v) adherence to the written policies and procedures of
Employer and its Affiliates as they may be amended from time to time without
prior notice to Employee (unless such policies and procedures conflict with this
Agreement, in which case this Agreement takes precedence) and for which Employee
assumes responsibility for review and understanding; and (vi) such other and
further duties as may be assigned by Employer to Employee from time to time. The
foregoing notwithstanding, Employee shall devote such time to Employer


1



--------------------------------------------------------------------------------





or its Affiliates as may be required by Employer, provided such duties are not
inconsistent with Employee’s primary duties to Employer hereunder.


c.    Employer and Employee hereby agree to amend Section 5 of the Agreement in
its entirety to read as follows:


5.    TERM. Unless sooner terminated as provided in this Agreement, the term of
this Agreement (the “Term”) shall commence on the Effective Date of this
Agreement and terminate on March 1, 2022, at which time the terms of this
Agreement shall expire and shall not apply to any continued employment of
Employee by Employer, except for those obligations under Sections 9, 10, 11 and
21. Following the Term, unless the parties enter into a new written contract of
employment, (a) any continued employment of Employee shall be at-will, (b) any
or all of the other terms and conditions of Employee’s employment may be changed
by Employer at its discretion, with or without notice, and (c) the employment
relationship may be terminated at any time by either party, with or without
cause or notice.
Concurrent with Employee’s resignation from Employer or upon the termination of
Employee’s employment with Employer, Employee agrees to resign, and shall be
deemed to have resigned, all other positions (including board of director
memberships) that Employee may have held immediately prior to Employee’s
resignation or termination.
d.    Employer and Employee hereby agree to amend Section 7 of the Agreement in
its entirety to read as follows


7.    COMPENSATION TO EMPLOYEE. For and in complete consideration of Employee's
full and faithful performance of Employee’s duties under this Agreement,
Employer hereby covenants and agrees to pay to Employee, and Employee hereby
covenants and agrees to accept from Employer, the following items of
compensation:


(a)    Base Salary. Employer hereby covenants and agrees to pay to Employee, and
Employee hereby covenants and agrees to accept from Employer, a base salary at
the rate of One Million, Two Hundred Thousand Dollars ($1,200,000.00) per annum,
payable in such installments as shall be convenient to Employer (the “Base
Salary”). Employee shall be subject to performance reviews and the Base Salary
may be increased but not decreased as a result of any such review. Such Base
Salary shall be exclusive of and in addition to any other benefits which
Employer, in its sole discretion, may make available to Employee, including any
discretionary bonus, profit sharing plan, pension plan, retirement plan,
disability or life insurance plan, medical and/or hospitalization plan, or any
and all other benefit plans which may be in effect during the Term.


(b)    Bonus Compensation. Employee will participate in Employer’s Amended and
Restated Annual Performance Based Incentive Plan for Executive Officers with an
annual target bonus of


2



--------------------------------------------------------------------------------





no less than 200% of the Base Salary. Employee shall also be eligible to receive
a bonus at such times and in such amounts as Employer in its sole and exclusive
discretion may determine. Employer retains the discretion to adopt, amend or
terminate any bonus plan at any time prior to a Change of Control.


(c)    Employee Benefit Plans. Employer hereby covenants and agrees that it
shall include Employee, if otherwise eligible, in any profit sharing plan,
executive stock option plan, pension plan, retirement plan, disability or life
insurance plan, Executive Medical Plan and/or hospitalization plan, and any
other benefit plan which may be placed in effect by Employer or any of its
Affiliates and on the same terms and conditions available to Employer’s
executives during the Term. All issues as to eligibility for specific benefits
and payment of benefits shall be as set forth in the applicable insurance
policies or plan documents. Nothing in this Agreement shall limit Employer’s or
any of its Affiliates’ ability to exercise the discretion provided to it under
any employee benefit plan, or to adopt, amend or terminate any benefit plan at
any time prior to a Change of Control.


Employee shall also participate in the senior executive health program.


(d)    Equity Grant.    Employee was granted 30,000 shares of restricted stock
of Wynn Resorts, Limited common stock pursuant to the Wynn Resorts, Limited 2014
Omnibus Incentive Plan. Employee and Employer entered into a separate restricted
stock agreement, dated March 1, 2017, and amended on April 17, 2018,
incorporating the terms and conditions of the grant, including the grant date,
vesting schedule, and termination provisions.


Employee was granted 25,000 shares of restricted stock of Wynn Resorts, Limited
common stock pursuant to the Wynn Resorts, Limited 2014 Omnibus Incentive Plan.
Employee and Employer entered into a separate restricted stock agreement, dated
April 17, 2018, incorporating the terms and conditions of the grant, including
the grant date, vesting schedule, and termination provisions.


(e)    Annual Equity Grant. Commencing on the Effective Date, Employee shall be
eligible to receive an annual restricted share grant of Wynn Resorts, Limited
common stock with a target value equivalent to 180% of the annual Base Salary
for Employee in effect at the end of the applicable year, with vesting
requirements consistent with comparable positions in the Company.  Employee and
Employer will enter into a separate restricted stock agreement incorporating the
terms and conditions of the grant, including the grant date, vesting schedule,
and termination provisions.


(f)    Expense Reimbursement. During the Term and provided the same are
authorized in advance by Employer, Employer shall


3



--------------------------------------------------------------------------------





either pay directly or reimburse Employee for Employee’s reasonable expenses
incurred for the benefit of Employer in accordance with Employer’s general
policy regarding expense reimbursement, as the same may be modified from time to
time. Prior to such payment or reimbursement, Employee shall provide Employer
with sufficient detailed invoices of such expenses as may be required by
Employer’s policy.


(g)    Vacations and Holidays. Commencing as of the Effective Date, Employee
shall be entitled to (i) annual paid vacation leave in accordance with
Employer’s standard policy, but in no event less than four (4) weeks each year
of the Term, to be taken at such times as selected by Employee and approved by
Employer, and (ii) paid holidays (or, at Employer’s option, an equivalent number
of paid days off) in accordance with Employer’s standard policy.


(h)    Section 409A Provision. Notwithstanding any provision of the Agreement to
the contrary, if, at the time of Employee’s termination of employment with the
Employer, he or she is a “specified employee” as defined in Section 409A of the
Internal Revenue Code (the “Code”), and one or more of the payments or benefits
received or to be received by Employee pursuant to the Agreement would
constitute deferred compensation subject to Section 409A, no such payment or
benefit will be provided under the Agreement until the earlier of: (a) the date
that is six (6) months following Employee’s termination of employment with the
Employer or (b) the Employee’s death. The provisions of this Section shall only
apply to the extent required to avoid Employee’s incurrence of any penalty tax
or interest under Section 409A of the Code or any regulations or Treasury
guidance promulgated thereunder. In addition, if any provision of the Agreement
would cause Employee to incur any penalty tax or interest under Section 409A of
the Code or any regulations or Treasury guidance promulgated thereunder, the
Employer may reform such provision to maintain the maximum extent practicable
the original intent of the applicable provision without violating the provisions
of Section 409A of the Code.


(i)    Withholdings. All compensation provided to Employee by Employer under
this Section 7 shall be subject to applicable federal, state or local
employment-related withholdings.


2.    Effectiveness. The amendments set forth in Section 1 shall be effective as
of May 29, 2019.


3.    Other Provisions of Agreement. The parties acknowledge that the Agreement
is being modified only as stated herein, and agree that nothing else in the
Agreement shall be affected by this Amendment.



    


4



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.


WYNN RESORTS, LIMITED                
/s/ Matt Maddox
Matt Maddox, Chief Executive Officer

            


EMPLOYEE
/s/ Craig Billings
Craig Billings





5

